ICJ_046_SouthWestAfrica_ETH_ZAF_1962-12-21_JUD_01_PO_08_FR.txt. 564

OPINION DISSIDENTE DE M. MORELLI

J'ai voté contre la décision affirmant la juridiction de la Cour,
parce que je suis d'avis que s’il existait réellement entre |’ Éthiopie
et le Libéria, d’une part, et l'Afrique du Sud, de l’autre, un différend
ayant l’objet indiqué dans les requêtes, ce différend ne serait pas
soumis à la juridiction de la Cour. Je pense toutefois qu'avant
d’aborder la question de la juridiction, la Cour aurait dû rechercher
si un différend existait entre les Parties.

I

1. La troisième des exceptions préliminaires présentées par
V Afrique du Sud visait précisément à nier l'existence d’un différend
entre cet État, d’une part, et l'Éthiopie et le Libéria, de l’autre.
On se référait à l’article 7 du Mandat, qui vise justement l'hypothèse
d’un « différend » entre le mandataire et un autre Membre de la
Société des Nations; et l’on supposait, aux fins de l'exception dont
il s ‘agit, que cet article est en vigueur et susceptible d’étre in-
voqué par les Etats demandeurs; ce qui était, au contraire, contesté
par les deux premiéres exceptions préliminaires.

Si la nécessité de l’existence d’un différend, pour que la Cour
puisse exercer sa fonction par une décision sur le fond, dépendait
uniquement de l’article 7 du Mandat, l’examen d’une telle condition
ne pouvait être abordé qu'après avoir constaté, ou bien en suppo-
sant, que l’article 7 du Mandat est actuellement en vigueur. Mais
ladite exigence est posée, en premier lieu, par le Statut et le Règle-
ment de la Cour.

2. Le Statut, en effet, déclare, à l’article 38, que la mission de la
Cour «est de régler conformément au droit international les diffé-
rends qui lui sont soumis ». Dans les autres dispositions du Statut
la notion de différend est le plus souvent indiquée par le terme
«affaire »: par exemple, entre autres, à l’article 40, concernant les
moyens par lesquels les «affaires » sont portées devant la Cour,
et au paragraphe rer de l’article 36, qui détermine les «affaires »
auxquelles s'étend la compétence de la Cour. Mais il résulte très
clairement du paragraphe 2 du même article 36, où l’on parle,
toujours à propos de la juridiction de la Cour, de «différends »
d'ordre juridique, que les «affaires » dont il est parlé au para-
graphe 1 doivent être des différends. Le terme « différend » se
trouve aussi dans le texte français de l'article 62.

Quant au Règlement, c’est l'expression «affaire » qui est, en
général, employée aux dispositions du titre II. Mais si l’on a égard

249
505 AFF. SUD-OUEST AFRICAIN (OPIN. DISS. M. MORELLI)

à la façon dont ce titre est intitulé (« Procédure en matière conten-
tieuse »), on ne peut douter que les « affaires » qui y sont envisagées
sont nécessairement constituées par des différends; cela par op-
position à la fonction exercée par la Cour sur la base du titre ITI,
concernant les avis consultatifs. D'ailleurs c’est d'objet du «difié-
. rend » que l’on parle à l’article 32, paragraphe 2, du Règlement.

De l’ensemble des dispositions du Statut et du Règlement il
résulte donc, sans aucune possibilité de doute, que, justement
d’après le Statut et le Règlement, la Cour ne peut exercer sa fonction
en matière contentieuse, par une décision sur le fond, qu'à la
condition qu'il existe réellement un différend entre les parties.
L'absence d’une telle condition devrait être déclarée par la Cour,
même d'office. Dans le cas d'espèce c'est l'État défendeur qui a
soulevé la question, en contestant l’existence d’un différend entre
lui et les Etats demandeurs. Le fait que le défendeur s’est référé
à l’article 7 du Mandat (supposé, par hypothèse, en vigueur)
n’empêchait évidemment pas la Cour de considérer le problème
de l'existence du différend pour les conséquences à tirer de la
solution négative d’un tel problème sur la base du Statut et du
Règlement: indépendamment donc de la question de savoir si
l’article 7 du Mandat est actuellement en vigueur.

Il s’agit là d’un problème qui, à proprement parler, ne concerne
pas la juridiction de la Cour: d’un problème qui, au contraire, est
préalable à toute question de juridiction, pour la raison très simple
que c’est uniquement par rapport à un différend réellement existant
qu’il est possible de poser la question de savoir si un tel différend
est ou non soumis a la juridiction de la Cour. Par conséquent, si la
Cour constate qu’un différend n’existe pas entre les parties, eile
n'a pas à se prononcer sur sa propre juridiction; elle doit, au con-
traire, se borner 4 déclarer la demande irrecevable.

3. Il faut faire remarquer que, bien que, comme on le verra par
la suite, un différend ne peut exister sans une certaine attitude de
la volonté d’une au moins des parties, le différend est un fait sus-
ceptible d’étre objectivement constaté. Le différend est une chose;
autre chose est l’opinion de l’une ou de l’autre des parties quant à
l'existence du différend. Dans son avis sur |’ Interprétation des traités
de paix, la Cour a déclaré: « L’existence d’un différend international
demande à être établie objectivement. Le simple fait que l’existence
d’un différend est contestée ne prouve pas que ce différend n’existe
pas. » (C. I. J. Recueil 1950, p. 74.) Mais on peut dire aussi, réci-
proquement: le simple fait que l’une des parties affirme l’existence
d’un différend ne prouve pas que ce différend existe réellement.

Or, si un différend n'existe pas, il n’y a aucune possibilité de
provoquer l’activité de la Cour. D'après le Statut et le Règlement,
la procédure devant la Cour ne peut être introduite qu’à la condi-

250
566 AFF. SUD-OUEST AFRICAIN (OPIN. DISS. M. MORELLI)

tion qu'un différend existe réellement ; l'opinion de l’une des parties
sur l'existence d'un différend ne suffit pas du tout.

4. Il y a encore une autre remarque préliminaire à faire. L’exis-
tence d’un différend doit être établie par rapport au moment où
la requête est introduite. Ce principe a été reconnu et appliqué par
la Cour permanente dans son arrêt relatif à l'affaire de la Compagnie
d'électricité de Sofia et de Bulgarie. Par cet arrêt la Cour a déclaré
la requête belge irrecevable, pour une partie de ses demandes, en
raison du fait que le Gouvernement belge n’avait pas établi que,
dès avant le dépôt de la requête, un différend s'était élevé entre les
gouvernements relativement à la loi bulgare du 3 février 1936
(C.P.J.1., série A/B, n° 77, p. 83). A ce propos, la Cour permanente
s’est placée au point de vue du traité de 1931 aussi bien qu’au point
de vue des déclarations d’adhésion à la clause facultative. Ainsi,
en se référant à la clause facultative, la Cour a donné une inter-
prétation, bien qu’indirecte, du systéme du Statut.

If

1. L'Afrique du Sud aussi bien que l’Ethiopie et le Libéria se
sont référés a la définition de différend donnée par la Cour perma-
nente dans son arrêt de 1924 relatif à l’affaire des Concessions
Mavrommatis. Mais il ne s’agit là que d’une première tentative de
définition. Après tant d’années, il n’est pas possible, à mon avis,
de s’en tenir à une telle définition en négligeant l'analyse approfon-
die à laquelle, par la suite, la notion de différend international a été
soumise par la doctrine.

La définition donnée par la Cour permanente est la suivante:
«Un différend est un désaccord sur un point de droit ou de fait,
une contradiction, une opposition de thèses juridiques ou d’intéréts
entre deux personnes. » (C. P. J.I., série A, n° 2, p. 11.) Étant
donné qu’un désaccord sur un point de droit et une opposition de
thèses juridiques sont la même chose, on peut dire que, d’après la
définition donnée par la Cour permanente, un différend peut consis-
ter soit dans un désaccord sur un point de droit ou de fait soit
dans une contradiction ou opposition d’intéréts.

Pour ce qui est du désaccord sur un point de droit ou de fait, il
faut faire remarquer que, si un tel désaccord peut accompagner et
accompagne normalement (mais non pas nécessairement) le différend,
il ne s’identifie pas avec lui. En tout cas, il est tout à fait évident
qu'un désaccord sur un point de droit ou de fait, désaccord qui
pourrait être même purement théorique, ne suffit pas pour qu'on
puisse considérer qu’il existe un différend.

Quant à l'opposition d'intérêts, il est bien vrai que, comme on le
verra par la suite, un différend se trouve nécessairement dans un

251
567 AFF. SUD-OUEST AFRICAIN (OPIN. DISS. M. MORELLI)

certain rapport avec un conflit d'intérêts (réel ou supposé). Mais
le conflit d'intérêts non plus ne s’identifie pas avec le différend.
En outre, un conflit d'intérêts peut bien exister sans qu’il y ait
un différend correspondant. Cette hypothèse n’a rien d’exception-
nel; c'est, au contraire, l'hypothèse normale. Il suffit de penser
que toute la société internationale résulte des rapports existant
entre les intérêts des différents États; intérêts qui sont très souvent
en opposition entre eux sans que l'on doive songer, pour cela,
à l'existence de litiges entre les États intéressés.

2. À mon avis, un différend consiste, non pas dans un conflit
d'intérêts en tant que tel, mais plutôt dans un contraste entre les
attitudes respectives des parties par rapport à un certain conflit
d'intérêts. Les attitudes opposées des parties, par rapport à un
conflit d'intérêts donné, peuvent consister, l’une et l’autre, dans
des manifestations de volonté par lesquelles chacune des parties
exige que son propre intérêt soit réalisé. C’est le cas d’un différend
résultant, d’un côté, de la prétention de l’une des parties et, de
Vautre, de la contestation, par l’autre partie, d’une telle préten-
tion. Mais il se peut aussi que l’une des attitudes opposées des
parties consiste, non pas dans une manifestation de volonté,
mais plutôt dans une conduite, par laquelle la partie, qui adopte
une telle conduite, réalise directement son propre intérêt. C'est
le cas d’une prétention suivie, non pas de la contestation d’une
telle prétention, mais d'une conduite de l’autre partie contraire
à la même prétention. Et c’est le cas aussi où il y a, en premier
lieu, une conduite de l’une des parties réalisant l’intérêt de celle-ci;
conduite à laquelle l’autre partie oppose sa protestation.

Il résulte de ce qu'on vient de dire que la manifestation de
volonté, au moins de l’une des parties, manifestation de volonté
consistant dans une prétention ou bien dans une protestation, consti-
tue un élément nécessaire pour qu’on puisse considérer qu'il existe un
différend. Par cette manifestation de volonté, la partie qui l’accomplit
affirme l'exigence de la réalisation d’un intérêt qui lui est propre.
Elle affirme, dans le cas de la prétention, l'exigence qu'un tel
intérêt soit réalisé moyennant une certaine conduite à suivre,
ou bien, dans le cas de la protestation, l'exigence que son intérêt
aurait dû être réalisé par une conduite de l’autre partie contraire à
celle qui a été suivie en fait.

3. La notion de différend que je viens de donner n’est pas con-
tredite par ce qui est dit à l’article 36, paragraphe 2, du Statut de
la Cour.

Il résulte de cette disposition qu’il est possible de soumettre à
la Cour un point de droit international ou bien la question concer-
nant la réalité d’un fait. Il est toutefois hors de doute que l’existence
d'une question, bien que controversée, sur un point de droit ou
de fait ne suffit pas pour qu'une telle question soit soumise à la
Cour. Il est nécessaire, pour cela, que la question dont il s’agit

252
568 AFF. SUD-OUEST AFRICAIN (OPIN. DISS. M. MORELLI)

se trouve dans un certain rapport avec un différend, dans le sens
que la solution d’un différend dépend de la réponse à donner à
ladite question de droit ou de fait. En d’autres termes, étant donné
un différend, il est possible qu’un procès soit introduit, non pas
pour trancher le différend dans son ensemble, mais uniquement
pour résoudre une question de droit ou de fait ayant influence sur
le règlement du différend.

C’est justement de « différends » que l’on parle au paragraphe 2
de l’article 36. Toutefois, cette disposition, en parlant de différends
«ayant pour objet » un point de droit international ou bien la
réalité d’un fait, emploie une formule qui n’est pas la plus appropriée
pour indiquer le rapport qui doit exister entre le différend et la
question à soumettre à la Cour. Il serait tout à fait exact de parler
d’une question formant l’objet d’un procès. J] est moins correct
de dire qu’une question forme l’objet d’un différend: de parler, par
exemple, comme le fait le paragraphe 2 de l’article 36, d’un différend
ayant pour objet la réalité d’un fait qui, s'il était établi, constitue-
rait la violation d’un engagement international. Dans l'hypothèse
visée par cette formule, l'objet du différend consiste dans la répara-
tion prétendue; la réalité du fait, constituant éventuellement la
violation d’un engagement international, forme l'objet, non pas
du différend, mais d’une question dont la solution est nécessaire
pour le règlement de celui-ci.

Il

1. Sur la base de la notion de différend que j’ai donnée, il s’agit
de voir si un différend existe entre l'Afrique du Sud, d'un côté,
et l'Ethiopie et le Libéria, de l’autre, ou bien entre l'Afrique du
Sud et l’un ou l’autre de ces deux Etats. Il s’agit, plus précisément,
de voir si un différend existait au moment où chacune des deux
requêtes a été introduite.

Il est bien possible de penser qu'il existe, dans l'espèce, l’un des
éléments constitutifs du différend, élément consistant dans la
conduite suivie en fait par l'Afrique du Sud dans l'exercice du
Mandat sur le Sud-Ouest africain. Il faut donc voir si cet élément
s'est combiné avec l’autre élément nécessaire pour qu’un différend
puisse être considéré com 1e existant, c’est-à-dire avec une attitude
opposée de la part de l'Étniopie et du Libéria ou bien de la part
de l’un ou de l’autre de ces deux États. Une telle attitude ne
pourrait consister que dans une manifestation de volonté: soit
dans une prétention préalable ayant pour objet une conduite de
l'Afrique du Sud contraire à celle suivie en fait; soit dans une
protestation subséquente contre une telle conduite.

Etant donné qu’il s’agit de voir si un différend s'était élevé dès
avant que la procédure actuelle ait été introduite, il faut rechercher
si, avant le dépôt des requêtes, il y a eu une prétention ou une

253
569 AFF. SUD-OUEST AFRICAIN (OPIN. DISS. M. MORELLI)

protestation de la part de l’ Ethiopie et du Libéria. Par conséquent,
une prétention ou une protestation, de la part de ces États, que
l'on voudrait déduire des requêtes elles-mêmes, ou bien des autres
pièces de la procédure, n’entreraient pas en ligne de compte,
parce qu'elles ne pourraient être regardées comme des éléments
constitutifs d’un différend ayant le caractère de différend antérieur
au dépôt des requêtes.

2. On ne pourrait parler d’une prétention de l’Éthiopie et du
Libéria, en tant qu’élément constitutif d’un différend entre ces
Etats et l'Afrique du Sud, qu’au cas où la conduite de l'Afrique
du Sud formant l’objet de la prétention aurait été regardée par
l'Éthiopie et le Libéria comme susceptible de satisfaire un intérêt
propre à ces États. De même c’est uniquement au cas où une cer-
taine conduite de l'Afrique du Sud aurait été considérée par l'Éthio-
pie et le Libéria comme lésant un intérêt propre à ces derniers
États que l’on pourrait parler d’une protestation de ces mêmes
États susceptible de donner lieu à un différend entre eux et I’ Afri-
que du Sud.

Or, dans sa troisiéme exception préliminaire, le défendeur a
contesté que des intéréts des demandeurs ou de leurs ressortissants
fussent en cause. Le défendeur s’est référé, à cet égard, aux disposi-
tions du Mandat et en particulier à l’article 7.

3. Pour ce qui concerne l’intérêt, il faut distinguer des problèmes
qui sont tout à fait différents entre eux.

On pourrait poser un problème d’interprétation des dispositions
substantielles du Mandat pour voir quels sont les intérêts des
États membres de la Société des Nations que ces dispositions
visent à protéger en conférant aux mêmes États des droits subjectifs
correspondants. Il s’agit la d’un problème concernant le fond de
l'affaire: un problème qui, en tant que tel, ne pouvait être examiné
dans la phase actuelle de la procédure.

Un problème différent, bien que lié d’une certaine façon avec
le problème précédent, est le problème ayant pour objet l’interpré-
tation de la clause de l’article 7, alinéa 2, du Mandat. Étant donné
que cette clause se réfère aux différends relatifs à l'interprétation
ou à l'application des dispositions du Mandat, on pourrait se
demander quels intérêts d’un Etat Membre de la Société des Na-
tions doivent être affectés par un différend pour que ce différend
puisse être considéré comme visé par l’article 7 du Mandat. Si l’on
considère cette clause comme une véritable clause juridictionnelle
(ce qui, à mon avis, est loin d’être certain), le problème que l’on
vient de poser serait un problème concernant la juridiction de la
Cour.

Mais il y a encore un autre problème: un problème qui est même
préliminaire par rapport au problème de juridiction. Il s’agit de
voir, non pas si un certain différend est ou non soumis à la juridiction
de la Cour, mais si un différend, quel qu'il soit, existe entre les

254
570 AFF. SUD-OUEST AFRICAIN (OPIN. DISS. M. MORELLI)

Parties. Un tel problème pourrait être posé même par rapport à
l’article 7 du Mandat, article qui, évidemment, ne pourrait jouer
s’il n'existait aucun différend. Mais, comme on l’a dit, le même
problème doit être, tout d’abord, posé par rapport aux dispositions
du Statut et du Règlement de la Cour. Il s’agit de voir s’il est pos-
sible de contester l'existence d’un différend entre les Parties, en
contestant, comme l’a fait l'Afrique du Sud, que des intérêts des
États demandeurs ou de leurs ressortissants soient en cause.

4. La réponse à cette question ne pourrait être que négative.

J'ai dit qu'un différend se trouve nécessairement en relation
avec un conflit d'intérêts, parce qu’il résulte des attitudes opposées
des parties par rapport à un conflit d'intérêts. Mais cela ne signifie
pas qu’un conflit d'intérêts doit réellement exister pour qu’un
différend puisse être considéré comme existant. Au lieu d’un réel
conflit d'intérêts, il pourrait s’agir d’un conflit d'intérêts existant
uniquement dans la représentation subjective de l’une des parties.
Cela non seulement pour ce qui concerne le rapport de conflit entre
deux intérêts mais aussi pour ce qui concerne l'existence même de
l'intérêt. Chaque État est juge de son propre intérêt. Or si un État,
se considérant titulaire d’un certain intérêt, avance une prétention
ayant pour objet une conduite donnée, jugée par lui susceptible de
satisfaire son intérêt, ou bien élève une protestation contre une
conduite d’un autre État qu’il juge comme lésant son intérêt, une
telle prétention ou une telle protestation peut bien constituer l’un
des éléments d’un différend, indépendamment de l'existence réelle
de l'intérêt dont il s’agit.

Je n’ai pas besoin de préciser que, lorsque je parle d'intérêt,
jemploie ce terme dans son sens propre. Je fais abstraction de la
protection éventuelle que l’ordre juridique pourrait donner à un
certain intérêt moyennant lattribution d’un droit subjectif, ou
bien par le moyen (connu du droit interne plutôt que du droit
international) de ce qu’on appelle un intérêt légitime. Je me réfère
uniquement à l'intérêt en tant que tel, c’est-à-dire à ce qu’on pour-
rait appeler l'intérêt matériel, par opposition justement à l'intérêt
juridique ou légitime.

5. De ce que je viens de dire il s’ensuit que si, avant le dépôt des
requêtes, il y avait eu de la part de l’Éthiopie et du Libéria et contre
l Afrique du Sud une prétention ou une protestation se rapportant
à un intérêt considéré par les deux premiers États comme leur
intérêt propre, l'existence d’un différend ne pourrait être niée en
contestant l'existence dudit intérêt. L’attitude de l’Éthiopie et du
Libéria serait, à cet égard, décisive. Or la référence, par Ethiopie
et le Libéria, à un intérêt considéré comme propre à eux pourrait
résulter du fait même que ces États auraient invoqué (comme ils
l'ont fait, par la suite, dans la procédure devant la Cour) les dispo-
sitions du Mandat pour en déduire un droit subjectif (ou bien un

255
571 AFF. SUD-OUEST AFRICAIN (OPIN. DISS. M. MORELLI)

intérêt légitime) qui leur appartiendrait pour ce qui concerne
l'exercice du Mandat. L'existence réelle d’un tel droit subjectif (ou
intérêt légitime) n'aurait aucune importance pour le problème qui
nous occupe à présent. C’est la simple affirmation du droit subjectif
(ou de l'intérêt légitime) qui serait décisive parce qu’elle implique-
rait l'affirmation, par l’Ethiopie et le Libéria, d’un intérêt matériel
propre à eux.

IV

1. De quelle façon les États demandeurs auraient-ils, avant le
dépôt des requêtes, manifesté leurs points de vue quant à l’exercice
du Mandat sur le Sud-Ouest africain ?

On a dit, en premier lieu, que l’Éthiopie aussi bien que le Libéria
avaient participé directement aux débats, délibérations et séances
de l’Assemblée générale des Nations Unies et de la Quatrième
Commission de l’Assemblée générale, expliquant clairement leur
position sur les questions en litige. L’Ethiopie, en outre, avait fait
partie du Comité du Sud-Ouest africain constitué en 1953 par
l’Assemblée générale pour négocier avec l'Afrique du Sud en vue
de l'application de l'avis consultatif rendu par la Cour le 11 juillet
1950.

Abstraction faite de la participation directe des États demandeurs
aux activités desdits organes des Nations Unies, on a affirmé aussi
que des négociations avec l'Afrique du Sud avaient été conduites,
au nom des États demandeurs «et d’autres Membres des Nations
Unies », par le Comité spécial du Sud-Ouest africain des Nations
Unies et par le Comité des bons offices des Nations Unies (pour ce
qui concerne le Libéria, aussi par ledit Comité du Sud-Ouest africain
constitué en 1953, Comité dont le même Libéria n’a pas fait partie).

2. Pour ce qui est de la participation directe des États deman-
deurs aux activités de certains organes des Nations Unies, il faut
faire remarquer que, par une telle participation, lesdits Etats ont
agi uniquement en tant que membres d’un organe collégial des
Nations Unies. En agissant en cette qualité, ils ont formulé des
déclarations de volonté destinées à se combiner avec des déclara-
tions correspondantes des autres membres de l’organe collégial pour
former la volonté de celui-ci et, par là, la volonté de l'Organisation
des Nations Unies. En agissant dans leur qualité de membres d’un
organe collégial des Nations Unies, l’Ethiopie et le Libéria se sont
placés au point de vue de l'Organisation. [ls se sont inspirés, non
pas de leur intérêt individuel, mais de ce qu’ils ont estimé constituer
l'intérêt de l'Organisation. Ils ont visé l’exercice d’un droit prétendu
de celle-ci, non pas d’un droit qui leur appartiendrait individuelle-
ment.

On lit dans les requêtes que l’Ethiopie et le Libéria ont toujours

256
572 AFF. SUD-OUEST AFRICAIN (OPIN. DISS. M. MORELLI)

cherché à affirmer et à protéger leur intérêt juridique au juste
exercice du Mandat, en contestant la violation par l'Afrique du
Sud de ses devoirs en qualité de mandataire et en protestant contre
cette violation. Si, comme il semble nécessaire de le penser, faute
d’autres indications à ce sujet, on veut, par cette affirmation, se
référer aux déclarations accomplies par l Ethiopie et le Libéria
au sein des organes des Nations Unies, il est aisé de remarquer que
les contestations et protestations que l’on voudrait déduire de ces
déclarations ne peuvent être considérées comme le moyen par lequel
l'Éthiopie et le Libéria auraient affirmé un intérêt propre à eux.

Cela étant, il n’est pas possible de considérer l'attitude gardée par
lV Ethiopie et le Libéria au sein des organes des Nations Unies comme
l’un des éléments nécessaires pour qu’on puisse estimer qu'il existe
un différend entre ces Etats, d’une part, et l'Afrique du Sud, de
l’autre.

3. Cette conclusion n’est pas nécessairement liée à l'opinion
d’après laquelle il faudrait reconnaître à l'Organisation des Nations
Unies une personnalité juridique distincte de la personnalité des
États Membres.

Au point de vue de cette opinion {opinion qui est la plus large-
ment répandue et qui a été acceptée par la Cour), il y aurait une
distinction très nette à faire entre l’activité de l'Organisation, d’une
part, et l’activité des États Membres, de l’autre. Au contraire,
pour la doctrine qui nie à l'Organisation une personnalité juridique
propre, l’activité des organes des Nations Unies serait juridique-
ment l'activité des Etats Membres. Mais cela n'aurait aucune
influence sur la solution du problème consistant à voir si un diffé-
rend existe entre l'Afrique du Sud, d’un côté, et l’Éthiopie et le
Libéria, de l’autre, problème qui devrait être également tranché
par la négative. En effet, la façon dont il faudrait évaluer l'attitude
gardée par l’Éthiopie et le Libéria au sein des organes des Nations
Unies ne changerait pas du tout, même en se plaçant du point de
vue de la doctrine que l’on vient de mentionner. Ils ’agirait toujours
d’une attitude qui ne serait pas inspirée par l'intérêt individuel
desdits États; peu importe si, de ce point de vue, il faudrait parler,
non pas de l'intérêt de l'Organisation, mais plutôt de l'intérêt
collectif des États Membres de celle-ci.

4. Il y a toutefois, toujours du point de vue de la doctrine qui
nie la personnalité juridique de l'Organisation, un autre aspect
à considérer : un aspect qui ne concerne pas spécialement I’ Éthiopie
et le Libéria et les autres États qui, au sein des organes des Nations
Unies, ont adopté une attitude analogue, mais qui concerne tous
les États Membres des Nations Unies, indépendamment de leur
participation aux organes des Nations Unies qui se sont intéressées
au problème du Sud-Ouest africain et indépendamment aussi de
l'attitude gardée, au sein de ces organes, par rapport audit problème.

On a déjà dit que, du point de” vue de la doctrine qui nie la per-

257
573 AFF. SUD-OUEST AFRICAIN (OPIN. DISS. M. MORELLI)

sonnalité juridique de l'Organisation, l’activité accomplie par les
organes des Nations Unies doit être juridiquement regardée comme
activité de tous les États Membres. Faut-il tirer de cela la consé-
quence que, de certaines résolutions des organes des Nations Unies,
on peut déduire une attitude correspondante de tous les États
Membres? La réponse affirmative à cette question pourrait être
estimée implicite dans l'affirmation des demandeurs déjà rappelée,
d’après laquelle certains organes des Nations Unies auraient agi au
nom des mêmes demandeurs «et d’autres Membres des Nations
Unies » (affirmation qui présuppose nécessairement la solution
négative du problème de la personnalité juridique de l'Organisation).
La conséquence d’une telle réponse serait qu'un différend devrait
être considéré existant entre, d’un côté, l'Afrique du Sud et, de
l'autre, tous les États Membres des Nations Unies et non seulement
ceux de ces États qui, comme l’Éthiopie et le Libéria, ont pris une
certaine position au sein des organes des Nations Unies par rapport
au problème du Sud-Ouest africain. C’est justement à cette consé-
quence que les demandeurs semblent aboutir.

En se plaçant donc au point de vue que je viens d'indiquer, il
faudrait avoir égard, non pas aux déclarations de l'Ethiopie et du
Libéria au sein des organes des Nations Unies, mais plutôt aux
décisions de ces organes, décisions qui seraient attribuées par le
droit à tous les États Membres des Nations Unies et, par consé-
quent, aussi à l’Ethiopie et au Libéria. Mais ces décisions, de même
que les déclarations et les votes dont elles résultent, émis par les
Etats Membres de l'organe (ou, mieux, plus encore que telles décla-
rations ou votes), sont inspirées, non pas par l'intérêt individuel
de chaque Etat Membre des Nations Unies, mais plutôt par l’intérét
collectif de tous les États Membres en tant que groupe. Par consé-
quent, lesdites décisions n’expriment pas une prise de position
de chaque Etat Membre des Nations Unies, considéré individuelle-
ment, pour ce qui concerne le problème de l’exercice du Mandat sur
le Sud-Ouest africain; aussi ne sont-elles pas susceptibles de donner
lieu à un différend entre chaque État Membre, considéré indivi-
duellement, et l'Afrique du Sud.

Vv

1. Pour les raisons que j'ai indiquées, il faut, à mon avis, aboutir
à la conclusion qu'il n’y avait pas de différend entre l’Éthiopie et
le Libéria, d’un côté, et l’Afrique du Sud, de l’autre, au moment où
les requêtes ont été déposées. I] s'ensuit que les demandes avancées
par ces requêtes devaient être déclarées irrecevables.

2. Ayant parlé d’irrecevabilité des demandes, j'estime nécessaire
d'ajouter quelques mots à propos des termes «recevabilité » et
«irrecevabilité »; termes qui ont reçu, dans l'usage que l’on en a
fait en maintes occasions, des sens différents. On a parfois employé

258
574 AFF. SUD-OUEST AFRICAIN (OPIN. DISS. M. MORELLI)

ces termes pour indiquer la présence ou l'absence de la juridiction
(comme dans l'arrêt de la Cour permanente relatif à l'affaire des
Phosphates du Maroc — C.P. J.1., série A/B, n° 74, p. 29 —, arrêt
qui, d’après le texte français, décide que la requête «n’est pas
recevable » et qui, dans le texte anglais, dit que la même requête
«cannot be entertained »). On a parlé d’irrecevabilité (comme l’a
fait cette Cour dans l'affaire Nottebohm — C. I. J. Recueil 1955,
p. 26) même à propos du défaut de la nationalité de la réclamation,
question qui, elle, concerne évidemment le fond de l'affaire. Et je
n'ai pas besoin de répéter ici que l'arrêt de la Cour permanente
relatif à l'affaire de la Compagnie d'électricité a déclaré la requête
belge irrecevable, pour une partie de ses demandes, justement en
raison de l’inexistence d’un différend.

Or il me semble qu’il n’est pas correct de qualifier une demande
d’irrecevable en raison du défaut d’une des conditions auxquelles
le droit substantiel du demandeur est subordonné; demande qui,
loin d’être considérée irrecevable, est jugée au fond et rejetée par
une décision qui est justement une décision sur le fond. La receva-
bilité ne peut que se rapporter aux conditions dont l’absence em-
pêche une décision sur le fond. Mais, dans ces limites, il est bien
possible de donner à l'expression un sens très large pour indiquer
toutes les conditions ayant ledit caractère, y compris la juridiction.

Le problème de terminologie n’a qu’une importance secondaire.
Il suffit de faire remarquer que, si l’on emploie le terme dans le
sens très large que je viens d'indiquer, il faut reconnaître, tout
d’abord, que parmi les conditions de recevabilité il y en a d’autres
que celles concernant la juridiction. Mais ce qui intéresse surtout
ici, c'est de constater que, parmi ces dernières conditions, il y en
a quelques-unes dont l'examen doit précéder l’examen de la juri-
diction. Telle est, par exemple, la condition de la validité de la
requête, parce que le juge qui n’est pas valablement saisi ne peut
pas se prononcer même sur sa juridiction. Et telle est aussi la
condition de l’existence d’un différend, parce que c’est uniquement
par rapport à un différend réellement existant qu'il est possible de
décider si un tel différend est ou non soumis à la juridiction du
juge saisi.

(Signé) Gaetano MORELLI.

259
